Detailed Action
	This action is responsive to application filed on July 22, 2019.  Claims 1-28 are submitted for consideration.

35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph 
Claim Interpretations

Under 35USC 112(f) analysis, Claim 1 and 26 limitations interpreted under BRI appear to be too broad to claim a structure and are directed toward software in view of par. 42 of the disclosure. Accordingly, see non-statutory rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 26-28 are rejected under 35 U.S.C. 101 because:
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
it does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) is/are directed to software (see MPEP § 2106, subsection I).
Claims 1 and 26 lack the patent eligible subject matter as the claimed system lacks hardware and is therefore interpreted as software.

Examiner suggests amending the claims to include hardware in view of Figure 4.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassaei (USPN. 2011/0173095) in view of Cheuoua (USPN. 2010/0268655).

Regarding claims 1 and 14, Kassaei discloses,
a communication interface configured to receive user data from a device and
configured to communicate with a social gifting application server to receive information regarding a request from a first user to give a gift to a second user (fig. 4, items 402-408, social shopping interface provided and data regarding user 1 and user 2 communicated to server 408, see pars. 39, 41 and 45-48, purchase indication and item for sale provided in social shopping interface, par. 33), but Kassaei does not explicitly teach the social network system is external to the social gifting system therefore does not teach receiving user data from an external device.
However, Cheuoua teaches the user information received is external to a social network (figs. 1 and 2, plurality of networks, pars. 19-20, Cheuoua).
It would have been obvious to one of ordinary skill in the art at the time of the invention to collect information from external networks in Kassaei as done by Cheuoua by associating external networks to Kassaei social shopping server and e-commerce server (fig. 1, Kassaei).  One would have been motivated to collect user information from external networks to have a combined authorization to external e-commerce sites/networks for a given user (pars. 26 and 68, Kassaei).
Kassaei in view of Cheuoua combination further teach,
an internal database in communication with the communication interface and
configured to store the user data (fig. 2, item 216, pars. 20 and 46, online activity received directly from the network, Cheuoua);
a scoring module configured to determine, based on predetermined rules and the user
data, a first user score for the first user and a second user score for the second user, compare the
first user score to a first baseline passing score, and compare the second user score to a second
baseline passing score (pars. 30, 35, 46, 58 trust scoring [0058], and how to improve scores and social capital score, Cheuoua); and
an output reporting module configured to notify the social gifting application server of
the results of the scoring module (pars. 47 and 58, fraudulent and misguided intrusions, Cheuoua).
In addition, regarding claim 26, Kassaei in view of Cheuoua combination further teach,
a social gifting rewards engine server in communication with the social gifting application server via a network ((fig. 1, networks 110, 120 and 130, pars. 15, 19 and 20, plurality of devices and servers, and online activity received directly from the network, Cheuoua).

module determines that the first user score is greater than or equal to the first baseline passing
score and the second user score is greater than or equal to the second baseline passing score,
and (pars. 24, 32 and 33, User/Friend may buy the item for sale which may be marked as recommended, Kassaei, and pars. 47 and 58, Cheuoua, user score(s) are positive without fake information thus permitted to commit the transaction in Kassaei system),
wherein the request to give the gift is revoked if the scoring module determines that the
first user score is less than the first baseline passing score or the second user score is less than
the second baseline passing score (pars. 24, 32 and 33, User/Friend may not buy the item for sale which may be marked as recommended, Kassaei, and pars. 47 and 58, Cheuoua, user score(s) are negative with fake information thus not permitted to commit the transaction in Kassaei system).
	
3. Kassaei in view of Cheuoua combination teach wherein the scoring module is further configured to
determine a gift score for the gift and compare the gift score to a third baseline passing score (pars. 30, 35, 58 and how to improve scores and social capital score, Cheuoua).

4. Kassaei in view of Cheuoua combination teach, further comprising a social gifting rewards engine database
configured to store the first user score, the second user score, and the gift score (pars. 30, 35, 58 and social indicators of user interactions, Cheuoua and fig. 4, items 402-408, social shopping interface provided and data regarding user 1 and user 2 communicated to server 408, Kassaei).



determining a first difference between the first user score and a first baseline score,
determining a second difference between the second user score and the second baseline score,
summing the first and second differences to obtain a third difference, and subtracting the third
difference from a third baseline score (pars. 30, 35, 58 user specified activity collections based on refined social indicators and how to improve scores and social capital score, Cheuoua).

6. Kassaei in view of Cheuoua combination teach, wherein the request to give the gift is granted if the scoring
module determines that the gift score is greater than or equal to the third baseline passing score (pars. 24, 32 and 33, User/Friend may buy the item for sale which may be marked as recommended, Kassaei, and pars. 47 and 58, Cheuoua, user score(s) are positive without fake information thus permitted to commit the transaction in Kassaei system), and
wherein the request to give the gift is revoked if the scoring module determines that the
gift score is less than the third baseline passing score (pars. 24, 32 and 33, User/Friend may not buy the item for sale which may be marked as recommended, Kassaei, and pars. 47 and 58, Cheuoua, user score(s) are negative with fake information thus not permitted to commit the transaction in Kassaei system).

7. Kassaei in view of Cheuoua combination teach, wherein the predetermined rules associate positive user
data with a positive point value and negative user data with a negative point value based on a


8. Kassaei in view of Cheuoua combination teach, wherein the scoring module determines the first user score
by adding the positive or negative point value to a first user baseline score, and
wherein the scoring module determines the second user score by adding the positive or
negative point value to a second user baseline score (pars. 30-35 user interactions affect user trust and reliability, computed as a combination of social indicators, Cheuoua).

9. Kassaei in view of Cheuoua combination teach wherein the social gifting application server hosts social
gifting applications configured to run on user devices (fig. 1 and par. 20, server 102 and widgets on user devices, Kassaei).

10. Kassaei in view of Cheuoua combination teach, wherein the external device is at least one of an external
data source server and a social network server (fig. 1, networks 110, 120 and 130, pars. 15 and 20, plurality of devices and servers, and online activity received directly from the network, Cheuoua);

11. Kassaei in view of Cheuoua combination teach wherein the communication interface includes at least one
common object configured to convert user data from the external device into a form usable by


12. Kassaei in view of Cheuoua combination teach, further comprising a system configuration module
configured to allow an operator to set the first and second baseline passing scores  (pars. 30-35 user interactions affect user trust and reliability, computed as a combination of social indicators, Cheuoua).

13. Kassaei in view of Cheuoua combination teach, further comprising a rule configuration module
configured to allow an operator to create rules that associate the stored user data with a positive
or negative point value to be added to the first and second user scores (par. 30, adjusting social indicators to reflect the importance of the activity and or attribute of the activity, Cheuoua).

27. Kassaei in view of Cheuoua combination teach further comprising an external device configured to provide user data to the social gifting rewards server (fig. 1, network and servers, pars. 19 and 30 servers and social network, Cheuoua and fig. 4, items 402-408, social shopping interface provided and data regarding user 1 and user 2 communicated to server 408, Kassaei).

28.  Kassaei in view of Cheuoua combination teach wherein the external device is at least one of an external data source server and a social network server. (fig. 1, networks 110, 120 and 130, pars. 15 and 20, plurality of devices and servers, and online activity received directly from the network, Cheuoua).

Regarding method claims 15-25, they comprise substantially the same subject matter as rejected system claims 2-13 above, and are therefore rejected on the merits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






August 14, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158